BRIOKELL, C. J.
The effect of the act of the General Assembly, approved April 15th, 1813, and of the subsequent acts of the Board of Education, was, as is declared in one of them, to convert the corporate limits of the city of Ope-lika into a school district, separate and distinct; from the school districts of the county of Lee governed by the general law. The schools authorized in the city, their management and control, were committed to a board of trustees, elective by the city council, and not to the township trustees. These schools were, however, to participate in the distribution of the public moneys appropriated for the use of schools, apportioned to Lee county. The county superintendent of education was required to keep separate from other educational funds the proportionate share of the city, and to apply it to the payment of the accounts of teachers, when such accounts were approved by the board of trustees. By this legislation, the board of trustees of the city became a quasi corporation, having a capacity of perpetual succession, and the express power of employing teachers to conduct the city schools.—School Commissioners v. Aiken, 5 Port. 169; Clark v. Mobile School Commissioners, 36 Ala. 621; Horton v. Same, 43 Ala. 593. The contracts for the employment of teachers could be made by the trustees in writing, or by parol; and they would be bound by the same inferences and implications, which would bind an individual, in the employment of agents or servants.—1 Brick. Dig. 403, § 33. It is undisputed, that the appellants taught the public schools of the city during the months of October, November and December, *4471876, and were by the board of trustees recognized as acting under employment from them ; and it can scarcely be regarded as a matter of dispute, that there was a verbal contract, stipulating their compensation, These facts bind the trustees — the corporation — to the same extent as if the contract had been reduced to writing, and the evidence of corporate assent had been manifested by a resolution of the trustees, entered on the minutes of their proceedings.
No change in the membership of. the corporation — the substitution by an election of other and different individuals as trustees — would affect the validity or operation of the contract, nor relieve the board of trustees from the'obligation and duty of securing to the appellants the stipulated compensation, whenever there were funds in the hands of the county superintendent, which were applicable to their payment; and such funds were applicable whenever there were not prior claims upon them. The obligation of the contracts of corporations is not of such frailty and uncertainty, as to depend upon the continuance in office of the same persons by whom the contracts were made, as agents, or as the governing body. Nor are they subject’ to be impaired or destroyed, when they involve private, individual. rights, by legislative changes or modifications of the corporate charter, when such changes or modifications lie within the scope of legislative power.—Trustees of University v. Moody, 62 Ala, 389; Broughton v. Pensacola, 93 U. S. 266.
In the court below, this controversy resolved itself into a single inquiry; and that is the shape it has taken by the argument in this court. That inquiry is the validity of the act of the General Assembly, approved February 9, 1877, which authorized the county superintendent to pay the claims of the appellants,from the proceeds of the apportionment of the funds to the schools of the city, for the scholastic year 1876-7, upon their approval by the board of trustees under whose supervision they were contracted—Pamph. Acts, 1876-7, p. 225. This act is supposed to infringe several provisions of the constitution, to which we will presently refer. The purpose of the General Assembly, in the enactment of this statute, was, doubtless, to cure some defect, real or imaginary, in the existing laws, which would prevent the trustees making the contract with the appellants from approving their accounts or claims for compensation, and would prevent the county superintendent from paying them from the funds designated. But it is not necessary to indulge any speculation or conjecture as to the motives which may have controlled in its enactment. In its terms it is clear and mandatory ; and if there has not been a plain violation of *448tbe constitution in its enactment, obedience to it must be yielded.
It is supposed to infringe the twenty-third section of the fourth article of the constitution, which reads: “ No special or local law shall be enacted for the benefit of individuals or corporations, in cases which are or can be provided for by a general law, or where the relief sought can be given by any court of this State; nor shall the operation of any general law be suspended by the General Assembly for the benefit of any individual, corporation, or association.” Without now discussing how far it rests in the discretion of the General Assembly to determine when and in what cases a special or local law ought to be enacted, we do not find any general law which would confer on the county superintendent, and the trustees under whose supervision the contracts with appellants were made, the authority conferred by this special enactment. Certainly there was no general law, which would have authorized the trustees, though their official term had expired, and their successors were in office, to approve the claims of appellants, or which would have given any force to such approval. There is no geueral law, which would have authorized the county superintendent to act upon such approval, and which would have made it, for him, conclusive evidence of the validity of the claims. Nor was there any general law, which would have afforded the relief afforded by the special enactment; and it is plain there Avas no court which could have afforded it. The section of the Code, which gives teachers a summary remedy against county superintendents who fail to pay them, having money in their hands (Code of 1876, § 915), was the 9th section of the 4th article of the general school law, approved February 8th, 1877, and the first section of the 10th article of the law declared its provisions inapplicable to cities and incorporated towns provided for by local school laws.
If it is admitted, that notice of the intention to apply to the General Assembly for the enactment of this statute ought to have been given, in obedience to the 24th section of the 4th article of the constitution, notice is conclusively presumed, unless the absence of it is affirmatively shown by the journals of the General Assembly. It is not a disputable fact, in reference to which evidence may be received, to invalidate the enactment, whenever rights are asserted under it, leaving the enactment to be declared valid in one case, when there is a want of evidence countervailing the presumption, and invalid in another when such evidence is introduced. Laws do not rest in such uncertainty, or on such unstable foundations.
*449Tbe statute belongs to .that class of curative, or healing statutes, tbe General Assembly have tbe undoubted power, and a large discretion in enacting. No private, individual rights are infringed by it, and obedience to it is a duty. It was tbe duty of the county superintendent, when tbe accounts of the appellants were approved by the trustees, under whose supervision they were, contracted, to have paid them from the funds apportioned'to the Opelika school district for the scholastic year 1876-1877.
The decree of the chancellor is reversed and annulled, and this cause is remanded to said court, for further proceedings therein in accordance with this opinion.